Citation Nr: 1410205	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents Education Assistance (DEA) under 38 U.S.C.A. § 3500 (Chapter 35 education benefits) on and after May 31, 2009.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1974.  The Appellant is the Veteran's stepdaughter.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Processing Center (RO) in Buffalo, New York.


FINDING OF FACT

On and after May 31, 2009, the Appellant was no longer a member of the Veteran's household.


CONCLUSION OF LAW

The criteria for entitlement to Chapter 35 education benefits have not been met on and after May 31, 2009.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2012); 38 C.F.R. §§ 38 C.F.R. §§ 3.57, 3.807, 21.3021 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's has a duty to notify and assist claimants with respect to Chapter 35 education benefits claims.  38 C.F.R. § 21.1031, 21.1032 (2013).

In connection with the claim on appeal, the Appellant was notified, via a June 28, 2010 letter, of the reason for the discontinuance of her eligibility for Chapter 35 education benefits.  Thereafter, the Appellant was afforded the opportunity to present evidence and argument in support of the claim.  There was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Board finds that VA's actions are sufficient to satisfy VA's duties to notify and assist that are owed to the Appellant.  Id.

Even if VA's duty to notify and assist were not satisfied, the Board finds that any error was harmless as the Appellant was provided actual notice of the applicable regulations in a November 2010 statement of the case.  Again, she was provided the opportunity to participate in the processing of this claim.  Indeed, during the pendency of the appeal, she submitted evidence and argument that demonstrated actual knowledge of the information and evidence needed to substantiate her claim.  Thus, the Board finds that the purpose behind the duty to notify and assist requirements has been satisfied.  Id.  Further, in the circumstances of this case, the Board finds that additional efforts to notify and/or assist the Appellant at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).   Consequently, any error regarding VA's duty to notify or assist was not harmful to the essential fairness of the proceeding.  Therefore, the Appellant will not be prejudiced by addressing the merits of her claim herein.  

In order to better understand the Appellant's claim, the Board finds that a narrative is helpful.

The Appellant was born on January [redacted], 1984.  Her biological mother and the Veteran (not the Appellant's biological father) married on May [redacted], 1996.  Therefore, the Appellant became the Veteran's stepchild at age 12.  

In September 2006, the Appellant applied for Chapter 35 education benefits with the Veteran being the sponsor of said benefits.  In November 2006, the RO informed the Appellant that she was eligible for Chapter 35 education benefits.  The RO then requested that the Appellant choose a date as to when those benefits would be effective.  The Appellant selected November 4, 2005.  The RO notified the Appellant that she would receive 45 months of full-time education benefits starting November 4, 2005, and ending on November 4, 2013.

In December 2009, the Veteran sent a letter to the RO wherein he requested that he no longer be the sponsor of the Appellant's Chapter 35 education benefits, effective January 1, 2010.  The Veteran stated that he and the Appellant's mother separated on May [redacted], 2009, and that he filed for divorce on August 8, 2009.  He further stated that he and the Appellant were not related biologically, and that legal issues existed between them that could not be resolved.  The Veteran did not provide any elaboration as to the nature of those legal issues.

In a May [redacted], 2010 letter to the Veteran, the RO acknowledged receiving the Veteran's December 2009 request.  The RO stated that the Appellant's Chapter 35 education benefits had been suspended until her status as a dependent was clarified.  The RO then asked the Veteran to provide the exact date when the Appellant was no longer a member of his household and it was considered that family ties no longer existed.

In a May 7, 2010 statement (received by the RO on May 10, 2010), the Veteran notified the RO that, as of May 30, 2009, the Appellant was no longer a member of his household and no family ties existed.

The RO then notified the Appellant, via a June 28, 2010 letter, that her eligibility to receive Chapter 35 education benefits had been stopped, effective May 31, 2009, based on the Veteran's statement that she was no longer a member of his household as of May 30, 2009.  Because this termination of benefits was retroactively applicable, the RO notified the Appellant that she had received overpayment of benefits from May 31, 2009, to May 14, 2010.

In July 2010, the Appellant submitted a notice of disagreement with the RO's determination that she no longer qualified as the Veteran's stepchild, effective May 31, 2009, and re-asserted her entitlement to Chapter 35 education benefits.  Additionally, the Appellant requested waiver of overpayment caused by the retroactive change in her eligibility to receive Chapter 35 education benefits.

With respect to the Appellant's request for waiver of overpayment, in an April 2011 administrative decision, the RO determined that the change in the Appellant's eligibility to receive Chapter 35 education benefits created a debt of $6,153.30, which was accumulated from May 30, 2009 to April 30, 2010.  The RO stated that, on April 30, 2010, the Chapter 35 education benefits flowing to the Appellant were terminated.  The RO then determined that payments/an offset of $1,014.77 reduced the overall debt to $5,138.53.  The RO ultimately granted the Appellant's claim, waiving the entirety of the remaining debt ($5,138.53).

With respect to the Appellant's eligibility for Chapter 35 education benefits, in a November 2010 statement of the case, the RO found that the Appellant was enrolled in school from May 26, 2009, to August 13, 2009.  As such, the date provided to the RO by the Veteran regarding when the Appellant was no longer a member of his household (May 30, 2009) occurred during an enrollment period.  The RO determined the applicable regulations allow for the payment of Chapter 35 education benefits throughout an enrollment period even though the eligibility of the beneficiary ended during that period of enrollment.  Consequently, the RO found that the Appellant was entitled to receive Chapter 35 education benefits through August 13, 2009, but that the Appellant was not eligible to receive Chapter 35 education benefits on and after August 14, 2009.

The RO issued a supplemental statement of the case in April 2011 wherein the denial of the Appellant's claim of entitlement to Chapter 35 education benefits on and after May 31, 2009, based on her status as the Veteran's stepchild, was confirmed and continued.  After the Appellant submitted a timely substantive appeal, the Appellant's claim was certified to the Board for appellate review.

Based on the above, it is clear to the Board that the Appellant was eligible to receive Chapter 35 education benefits, with the Veteran as her sponsor, from November 4, 2005, to May 31, 2009 (even though she received Chapter 35 benefits through August 14, 2009, the RO determined that her eligibility changed on and after May 31, 2009).  As such, the salient issue with respect to the Appellant's claim is whether she remained eligible to receive Chapter 35 education benefits on and after May 31, 2009.

In order to satisfy the basic eligibility requirements to receive Chapter 35 education benefits, the Appellant must demonstrate that she is the Veteran's "child" as that term is defined in the regulations.  38 C.F.R. §§ 3.57, 3.807, 21.3021.  In the Appellant's case, in order to be considered the Veteran's "child," she must demonstrate that she is (1) unmarried; (2) a stepchild that acquired that status before the age of 18; and (3) is a member of the Veteran's household. 

The Board observes that the evidence of record did not establish that the divorce between the Veteran and the Appellant's mother was final.  The evidence of record did not establish that the Appellant is married or was married during any period during the pendency of this appeal.  As discussed above, the Appellant attained the status as the Veteran's stepchild at the age of 12.  Consequently, the only factor in question regarding the Appellant's eligibility to receive Chapter 35 education benefits, with the Veteran as her sponsor, is determining if/when she was no longer a member of the Veteran's household.  The Board will now discuss this aspect of the Appellant's claim.

In the December 2009 letter, the Veteran requested that the Appellant's eligibility to receive Chapter 35 education benefits stop, effective January 1, 2010.  When asked by the RO when the Appellant was no longer a member of his household and no family ties existed, the Veteran stated that this occurred as of May 30, 2009.  The Veteran stated that the Appellant was no longer a member of his household because he and her mother were separated; he had filed for divorce; and there were unnamed legal issues between he and the Appellant.

In response to the June 28, 2010 letter, the Appellant submitted a notice of disagreement.  Therein, the Appellant stated that the Veteran was present at family events throughout her life, and that she never discontinued her relationship with the Veteran, instead, he left their family.  The Appellant did not say when the Veteran left their family.  The Appellant then acknowledged that the Veteran had filed for divorce from her mother, but that the divorce was not final and, in her opinion, would not be final for a considerable period of time.

In her January 2011 substantive appeal, the Appellant specifically contested the Veteran's assertion that she was not a member of his household as of May 30, 2009.  The Appellant stated that she started a semester of school in August 2009.  While attending school, she resided in an off-campus apartment.  She asserted that, despite having this apartment, her "main" residence was the Veteran and her mother's home.  She then stated that the Veteran and her mother decided to separate and live separately when she was away at school.  Specifically, the Appellant stated that she was not aware that the Veteran and her mother had separated until the 2009-2010 school year ended and she returned home.  She ultimately asserted that the date that the Veteran's May 7, 2010 letter (wherein he chose May 30, 2009, as the date the Appellant was no longer a member of his household) was received by the RO (May 10, 2010) should be considered the date that her eligibility for Chapter 35 education benefits stopped.  The Appellant based this assertion on the fact that May 10, 2010, was the first time VA was made aware of any changes to the Veteran's family, and it was the first time she was made aware of any changes to her family.

First, the Appellant agrees that her eligibility to Chapter 35 education benefits, with the Veteran as her sponsor, ceased on and after May 10, 2010.  Thus, herein, she is essentially claiming that she was eligible for Chapter 35 education benefits from May 31, 2009 through May 9, 2010.   The RO determined that the Appellant was entitled to receive Chapter 35 education benefits through August 13, 2009, because her eligibility to receive those benefits changed during an enrollment period.  Further, as discussed above, the RO waived the entirety of the debt created by the overpayment of Chapter 35 education benefits from May 31, 2009 through April 30, 2010 (the date when her payment of the benefit was formally stopped by VA).  Thus, regardless of her eligibility status, the Appellant received Chapter 35 education benefits from May 31, 2009 through April 30, 2010.  Accordingly, even if the Board determined herein that the Appellant was eligible to receive Chapter 35 education benefits on and after May 31, 2009, the Appellant already received those benefits.

Second, the Veteran reported to VA that the Appellant was no longer a member of his household as of May 30, 2009.  In support of this statement, the Veteran indicated, in pertinent part, that he and the Appellant's mother separated on May [redacted], 2009.  He further stated that there were legal issues pending between him and the Appellant, albeit unstated.  The Veteran also said that he subsequently filed for divorce on August 8, 2009.  The Board acknowledges that, by requesting he be removed as the sponsor for the Appellant's Chapter 35 education benefits, his VA benefits are not positively or negatively altered in any respect.  The record is otherwise negative for evidence demonstrating how the Veteran benefits from his December 30, 2009 request.  As such, the Board finds that the Veteran's statements are competent and credible evidence as to the date when the Appellant was no longer a member of his household.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (holding that, in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor).

Although the Appellant disagrees with the May 30, 2009 date, she provided no evidence demonstrating that she was, or how she was, a member of the Veteran's household after May 30, 2009, beyond her assertions of such.  She provided no evidence that the Veteran and her mother separated on a dated subsequent to May [redacted] or May 30, 2009; or evidence that the Veteran and her mother did not live separately until sometime after May [redacted] or 30, 2009; or evidence that her "main" address was the Veteran's and her mother's home after May 30, 2009.  In her substantive appeal, the Appellant indicated that she was at school in August 2009, and that she was not aware that the Veteran and her mother had separated until after the 2009-2010 school year had ended.  While her statement suggests that the separation between the Veteran and her mother occurred sometime after she started school in August 2009, when the Appellant became aware of or knew about the Veteran's and her mother's separation is not at issue.  The question is, when did the Appellant cease being a member of the Veteran's household.  The Appellant did not submit any evidence to demonstrate this in support of her claim beyond her assertions.  Further, the RO previously determined that the Appellant was enrolled in/attending school from May 26, 2009 to August 13, 2009.  She also asserted that she was enrolled in/attended school throughout the 2009-2010 school year.  The Appellant did not provide an explanation as to how she knows she was a member of the Veteran's household after May 30, 2009, despite her absence from the Veteran's household while she was away at school on and after May 26, 2009.  Finally, she stands to gain financially from a positive decision.  Based on the above, the Board finds that her statements are not as credible as the Veteran's.  Id.

Based on the above, the Board finds that the Veteran's statements as to when the Appellant was no longer a member of his household are more probative that the Appellant's assertions.  The evidence of record did not include other evidence demonstrating when the Appellant was no longer a member of the Veteran's household.  Accordingly, the Board finds that May 30, 2009 is the date the Appellant was no longer a member of the Veteran's household as is demonstrated by the most probative evidence of record.  Consequently, the Board finds that the Appellant is not eligible for Chapter 35 education benefits on and after May 31, 2009.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board acknowledges the evidence and argument submitted by the Appellant concerning the Veteran's psychiatric state, which she claimed contributed to/influenced his decision to remove her from his benefits.  Specifically, as evidence of his psychiatric state, the Appellant discussed and submitted an article about the Veteran's involvement in a 9-hour armed standoff with police on or about May [redacted], 2009, a result of which he was arrested.  The Appellant also stated that the Veteran blamed her mother for this arrest, which explained why the Veteran stated that he and her mother were separated as of May [redacted], 2009.  However, the Veteran's psychiatric state or his motivation/reasoning for submitting the December 30, 2009 request, are not factors in determining when the Appellant was no longer a member of the Veteran's household.  Consequently, the Board finds that this evidence and the Appellant's associated assertions are not relevant to the salient inquiry and, thus, were not considered.


ORDER

Entitlement to Chapter 35 education benefits, on and after May 31, 2009, is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


